DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JP 2016197450 A).
Regarding claim 1, 5, 9, Kato discloses an information processing apparatus, computer, and method comprising: a memory; and a processor coupled to the memory and configured (Fig.2, page 5) to: acquire information (an information collection unit 22) capable of identifying functions in operation which is obtained by a sampling by a plurality of operating systems at each first time interval with respect to programs in operation (Fig.2, pages 5-6); total the number of pieces of the acquired information for each function (pages 5, 11); generate time-series data indicating a number of pieces of the information at each second time 
Regarding claim 2, 6, Kato discloses wherein the plurality of operating systems includes an operating system of a virtual machine and an operating system of a host apparatus on which the virtual machine runs, and the information capable of identifying the functions in operation which is obtained by the sampling by the plurality of operating systems at each first time interval with respect to the programs in operation is acquired (e.g. page 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2016197450 A) in view of Teixeira (US 2012/0022350 A1).
Regarding claim 3, 7, Kato discloses in the causal relationship analysis, by performing estimation while using a ratio of a number of pieces of the information capable of identifying one of the functions within the second time interval to a number of pieces of all the information within the second time interval (page 2).

Teixeira teaches performing Bayesian estimation (para. [0144]), an operation probability of the one of the functions (para. [0114), calculating a probability that, when the one of the functions is operated, another one of the functions has been in operation (para. [0114]); and outputting the calculated probability as the analysis result of the causal relationship (para. [0114]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nakamura et al. with the teaching of Kato in order to provide initial probability distribution functions are input to a dynamic state-space model, which operates on state and/or model probability distribution functions to generate a prior probability distribution function, which is input to a probabilistic updater.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2016197450 A) in view of Nakamura et al. (CN 103620625 A).
Regarding claims 4 and 8, Kato fails to discloses measuring latencies for the plurality of operating systems; and excluding an exclusion target time based on a period of time from when a sampling execution instruction is transmitted to the plurality of operating systems to when the latencies elapse, from a totaling target time of the number of pieces of the information and from a generation target time of the time-series data.
Nakamura et al. teach measuring latencies (measuring time delay) for the plurality of operating systems (para. [0077]-[0078]: the generated description of RAR model execution in step 2 of FIG. 3 obtained in the step of time-series data in a master sample rate feature time series data is measured with length n by the equation (I) represents the measurement of the generated time-series data have a maximum time delay of RAR model w, is represented by Equation (2)); and excluding an exclusion target time based on a period of time from when a sampling execution instruction is transmitted to the plurality of operating systems (para. [0074]) to when the latencies elapse (time delay elapse, para. [0005]), from a totaling target time of the number of pieces of the information and from a generation target time of the time-series data (para. [0074]: time series data is 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nakamura et al. with the teaching of Kato in order to provide the technology to make the structure of extracting time-series data is possible.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862